Order denying motion of defendant C. Carraturo Contracting Co., Inc., to vacate plaintiff’s notice of examination before trial reversed upon the law and the facts, with ten dollars costs and disbursements to appellant, and motion granted, with ten dollars costs, to the extent of eliminating from the notice items 1 (d) and (e). Examination to proceed on five days’ notice at the place and hour stated in the order. The items stricken from the notice relate to the counterclaims in the answer, with reference to which the plaintiff may not examine in advance of the trial. Lazansky, P. J., Rich, Young, Hagarty and Carswell, JJ., concur.